Citation Nr: 1146761	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee conditions.  

2.  Entitlement to service connection for bilateral foot disorders, to include pes cavus and plantar fasciitis, to include as secondary to service-connected right and left knee conditions.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to June 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran provided testimony at a hearing before a Veterans Law Judge in June 2008 who has since retired from the Board.  Pursuant to 38 U.S.C.A. 38 C.F.R. § 20.707(b) (2011), the Board apprised the Veteran of this by a letter in November 2011 and afforded him the opportunity to attend a new Board hearing.  No response was forthcoming from the Veteran.  Accordingly, no new hearing will be provided in these matters pursuant to 38 C.F.R. § 20.707 (2011).  

The issue of entitlement to service connection for bilateral foot disorders, to include as secondary to service-connected right and left knee conditions, is being remanded and is addressed in the REMAND portion of the decision below.  The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's lumbosacral strain and degenerative arthritis of the thoracolumbar spine with a right lumbar radiculopathy with intermittent nerve root irritation of the left lower extremity are not shown by the probative evidence of record to be causally related to a disease, injury or event in service, or to any service-connected disability.


CONCLUSION OF LAW

The Veteran's lumbar disorder, diagnosed as lumbosacral strain and degenerative arthritis of the thoracolumbar spine with radiculopathy and nerve root irritation, was neither incurred in, nor aggravated by, active military service, nor is it proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309, 3.310(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2005 and January 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the January 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The Veteran contends that he developed a disorder of the lumbar spine as a result of his service-connected right and left knee disabilities, or, alternatively, as a result of recurrent trauma during his years of active service with the U.S. Army.  His service-connected disorders include shin splints of the left and right legs, postoperative right knee anterior cruciate ligament repair with arthritis and residual scar, and patellar tendonitis of the left knee with arthritis.  

In reviewing the service treatment records (STRs), the Board notes that the Veteran was seen for complaints of low back pain in February 1994.  While there was no diagnosis of a chronic back condition entered in any of these records, it is clear that the Veteran had back complaints during service.  Furthermore, the Veteran is a recipient of the U.S. Army Parachutist Badge and served as a military policeman (MP) with the 82nd Airborne Division in Ft. Bragg, North Carolina.  The Veteran states that he had 18 parachute jumps from an aircraft (given the award of the badge, a fact that the Board has no reason to doubt).  Parachuting from an aircraft, by its very nature, places stress on the joints of the body. 

Post service VA and private records corroborate that the Veteran was seen for occasional low back problems,  Regarding current low back disorders, at the November 2005 VA examination, the Veteran reported that his low back trouble began in 2002.  It was determined that the Veteran had lumbar strain.  The examiner also noted that the Veteran had established diagnoses of the knees.  The right knee diagnosis was postoperative anterior cruciate ligament (ACL) repair with arthritis.  The left knee diagnosis was patellar tendonitis with arthritis.  The examiner opined that the Veteran's low back condition was not secondary to his knee conditions.  For rationale, he noted that there was no biomechanical reason for it to be so.  

In a 2008 Board remand, it was noted, in pertinent part, that given the existence of his low back condition, documented in-service complaints of pain and the history of parachute jumps while on active duty, medical opinion was warranted that addressed whether current disability was causally linked to in-service trauma associated with the multiple parachute jumps.  It was noted that while the 2005 VA examination addressed potential secondary relationships, the question of direct causation had not been adequately addressed.  The Board remanded the claim in November 2008 for additional development, to include a VA examination that provided an opinion regarding the etiology of any current low back disorder.  

The requested examination was conducted by VA in December 2008.  The examiner noted that the claims file was not made available for review in connection with the evaluation.  She recorded a history as related by the Veteran of post service back problems in 2004.  MRI in 2005 showed degenerative joint disease with mild broad based disc bulge and mild bilateral neural foraminal narrowing.  She opined that it was less likely than not that the Veteran's back disorder was related to complaints of pain during service, to include parachute jumping.  She also noted that the Veteran had a post service history of back injury in 2002.  For rationale, she noted no chronic low back conditions were noted in service or until years later.  

In her February 2009 addendum statement, the examiner who conducted the 2008 exam, noted that she had now reviewed the claims file.  She noted that her review of the record did not change her previously stated opinion.  

Additional treatment records reflect that the Veteran was given a TENS unit in February 2009 for back pain.  He underwent a lumbar fusion with a bone graft taken from his left hip at a private facility in May 2009.  He was treated at VA subsequent to the surgery for drainage from his surgical incisions.  He added that this condition was related to Workmen's Compensation.  There are records in the claims file showing his prescriptions for his post surgery pain.  


Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board also has the responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others, provided it offers an adequate basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Based on a review of the complete evidence of record, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  In this regard, as noted above, the Board has considered whether service connection is warranted on a direct, presumptive, or secondary basis.  

The Board notes that, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

With regard to granting service connection, the Board finds the most probative evidence to be the November 2005 VA examination regarding potential secondary relationships and the December 2008 VA examination report and February 2009 addendum statement, regarding direct relationships.  In these reports, the examiners, after thoroughly reviewing the evidence of record, including the Veteran's service 

and post service treatment records, the previous VA examination reports, and the statements from the Veteran opined that it was less likely than not that the Veteran's current lumbar disorder was either related to service or his service-connected knee disabilities.  

In arriving at these conclusions, the examiners provided well-reasoned and fully-detailed reports explaining the reasons and bases for their opinions.  Significantly, the 2005 examiner noted that there was no biomechanical reason to establish a secondary nexus for the back condition.  The 2008 and 2009 reports regarding direct causation reflect that no chronic condition was noted during service or until years later.  

In this regard, the Board notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in a chronic or persistent disability.  See Maxson v. Gober, 230 F3d 1330, 1333 (Fed. Cir. 2000).  The fact that the clinical evidence shows that there was no diagnosis of a chronic lumbar spine disorder until several years after service is evidence that significantly weighs against the claim on both a direct, presumptive, and secondary basis.  Moreover, she further observed that the Veteran had a post service back injury and an old healed left ankle fracture.  There are no medical opinions of record which contradict the VA examiners' opinions.  

In addition to the medical evidence, the Board has also considered the Veteran's contentions that his current lumbar disorder is either of service origin or related to his already service-connected knee conditions.  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374075 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that joint and muscular pains are the types of symptoms that the Veteran is competent to describe, his statements carry some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, not only are the Veteran's STRs negative for any diagnosis of a chronic lumbar spine disorder, but, as discussed, competent VA examiners, after their reviews of the evidence of record, concluded that the Veteran's low back condition was neither related to service, nor to a service-connected disability.  Accordingly, the Board places greater probative weight on the opinions of the VA examiners, who are presumed to be competent, experienced medical professionals, than on the Veteran's lay statements.  

The Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a low back disorder, to include as on a direct basis or as secondary to bilateral knee disorders.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee conditions, is denied.  


REMAND

The Veteran also contends that he developed foot disorders as a result of his service-connected right and left knee disabilities, or, alternatively, as a result of recurrent trauma during service.  The Board previously remanded the claim in November 2008.  

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for entitlement to service connection for bilateral foot disorders, to include as secondary to service-connected right and left knee conditions.  

Review of the STRs reflects that the Veteran was seen during service on more than one occasion for foot complaints, but no chronic condition was diagnosed.  Post service VA and private records show occasional foot problems.  When examined by VA in November 2005, bilateral pes cavus was diagnosed and an opinion regarding a potential secondary relationship was provided.  An opinion regarding direct service connection was not.  It is noted that additional evidence of record mentions a right foot fracture in 2006 and an old left foot 5th metatarsal fracture in 2007.  

When examined by VA in December 2008, the diagnosis was plantar fasciitis and an opinion was provided regarding direct causation.  An opinion regarding any potential secondary relationship was not.  Nor did the examiner adequately address the other foot conditions diagnosed, e.g. pes cavus or old bilateral foot fractures.  She only noted that he had old healed ankle fractures by history.  It is also noted that the examiner did not have the claims file available for review.  She was subsequently provided the claims file and in a February 2009 statement she related that while she had now reviewed the claims file, her opinions were not changed.  

The Board finds that the evidence of record is inadequate in that direct and secondary opinions as to each of the currently diagnosed foot problems have not been provided.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, approximate onset date, and etiology of all bilateral foot disorders present.  The examiner's report should include discussion of previously diagnosed foot disorders, to include pes cavus, plantar fasciitis, and old healed fractures of both feet.  Following a review of the relevant evidence in the claims file, the clinical examination, any tests that are deemed necessary and consideration of the Veteran's history, the examiner is asked to provide an opinion on the following: 

Is it at least as likely as not (50 percent or greater probability) that any disorder of either foot that is currently present (or has been noted since September 2005) began during service or is causally linked to any incident of or finding recorded during service, to include the documented episodes of pain or the multiple parachute jumps; or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected right and/or left knee conditions.  [If the Veteran is found to have a chronic foot disability that is aggravated by a service-connected knee disorder, the examiner should quantify the approximate degree of aggravation].  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against the claim.  

The examiner is also requested to provide a rationale for any opinion expressed and indicate that the claims file was reviewed.  If a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and explain why this is so.  

3.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

No action is required of the Veteran until he is notified by the RO; however, he Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


